Citation Nr: 0926951	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-35 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son-in-law


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), has also held that the VCAA notice requirements 
applied to all elements of a claim.  For an increased-
compensation claim, the VCAA requires VA to notify the 
claimant that to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Records 
show the Veteran was provided adequate notice by 
correspondence issued in March 2007 and May 2008.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the Veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The Veteran and his wife have both provided numerous 
statements in support of his claim since his November 2007 
rating decision which increased his rating for PTSD from 30 
percent to 50 percent.  The Veteran explained in a February 
2008 statement that he experienced nightmares and night 
sweats.  He added that he felt angry all of the time and that 
he stayed in his bedroom day and night.  The Veteran's wife 
provided statements for the Veteran's claims file in which 
explained that the Veteran stayed in his room, which she 
referred to as the Veteran's "hole", that he did not want 
to communicate with others and that he was very paranoid.  At 
his June 2009 BVA hearing, the Veteran stated that he 
isolated himself and that he sometimes spent days at a time 
in his room.  He further explained that he had lost his 
appetite and that his weight had dropped from 135 lbs to 108 
lbs.  The Veteran stated that he had trouble sleeping without 
sleeping pills and that he sometimes hallucinated and dreamed 
about his experiences in the war.  The Veteran stated that he 
often experienced panic attacks and that he became aggravated 
with his wife very easily.  

The Board notes that the Veteran had a VA examination in May 
2007.  The VA examiner provided diagnosis of chronic PTSD due 
to his time in service.  The Board further notes that after 
this examination, in a January 2008 letter to Senator Tom 
Udall, the Veteran stated that his PTSD had progressed.  

In some cases when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board finds that a more recent VA 
examination is in order in this case for the purpose of 
ascertaining the severity and manifestations of the Veteran's 
PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the veteran for PTSD since 
November 2007.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to the current nature and severity of 
his service-connected PTSD.  The 
psychiatrist or psychologist performing 
the examination, to the extent possible, 
should distinguish any present symptoms 
due to a nonservice-connected disability 
from the issue on appeal.  All indicated 
tests and studies are to be performed.  
The examiner must follow the guidelines 
provided in the Disability Worksheet for 
Mental Disorders Examination (revised 
May1, 2007).  Prior to the examination, 
the claims folder must be made available 
for review.  A notation to the effect 
that this record review took place should 
be included in the report.  Following 
examination of the Veteran, a review of 
the claims folder, and applying sound 
medical principles, the examiner is 
request to indicate which of the 
following paragraphs, a, b, or c best 
describe the impairment caused by the 
PTSD:

a.  Total occupational and social 
impairment, due to such symptoms 
as: gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation 
to time or place; memory loss for 
names of close relatives, own 
occupation, or own name.

b.  Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous 
panic or depression affecting the 
ability to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.

c.  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty 
in understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



